Citation Nr: 0926723	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  09-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On his substantive appeal, the Veteran requested a Travel 
Board hearing before the Board.  Accordingly, the case is 
remanded for the following action:  

The RO must place the Veteran's name on 
the docket for a Travel Board hearing at 
the RO before the Board, according to the 
date of his request for such a hearing.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

